Case 2:21-cv-00164-wks Document 1-1 Filed 06/21/21 Page 1 of 4




                        EXHIBIT A
       Case 2:21-cv-00164-wks Document 1-1 Filed 06/21/21 Page 2 of 4




                           UNITED STATES DISTRICT COURT
                                       for the
                               DISTRICT OF VERMONT


JILL DECKER
Plaintiff

v.                                                          CASE NO:


DEPARTMENT OF HOMELAND SECURITY
Defendant


                                         COMPLAINT


       Pursuant to V.R.C.P. 8, Jill Decker files this Complaint against Defendant Department of
Homeland Security and alleges as follows:


       1. Jill Decker is a resident of Essex, Chittenden County, Vermont.


       2. Defendant Department of Homeland Security is a United States government agency
          with its principle place of business located in St. Albans, Vermont.


       3. This Court has jurisdiction over this action pursuant to 4 V.S.A. §113.


       4. Venue resides in this Court pursuant to 12 V.S.A. §402.


       5. Jill Decker started working for the Department of Homeland Security in 2015 as an
          hnmigration Officer.

       6. The Defendant hired the Plaintiff into that position.

       7. Prior to working with the Department of Homeland Security as an Immigration
          Service Officer, Jill Decker had worked for 14 years as a Law Enforcement Specialist


                                                I
Case 2:21-cv-00164-wks Document 1-1 Filed 06/21/21 Page 3 of 4




   and a Records Technician, work for which she earned accommodations for her efforts
   and results.


8. As part of her work as an Adjudicator, the Department of Homeland Security required
   her to undergo training in the Basic Program.


9. Ms. Decker embarked on that training into September 2015. The Basic Training
   Academy took place in Dallas, Texas.


10. During the Basic Training Academy, Jill Decker received misinformation about how
   to use search mechanisms when studying for the training and testing. This
   misinformation thwarted her ability to efficiently use her time and resulted in low test
   scores.


11. During the last week of training, Ms. Decker learned that her Mother had suffered a
   heart attack which suffered Ms. Decker significant distress.


12. As a result of this distress, Ms. Decker did not perform well enough on the basic
   examination to pass.


13. Ms. Decker's failure to pass the basic exam resulted in the Defendant demoting her to
   a lesser position at the Department of Homeland Security.


14. Ms. Decker requested the opportunity to retake the basic training but the Defendant
   refused, stating that it had no discretion in that regard.


15. Subsequent to Ms. Decker's experience at Basic, another employee from the
   Department of Homeland Security also failed the basic exam but was provided the
   opportunity to retake the examination.


16. Subsequent to her demotion, the Defendant engaged in a pattern in subtle and overt
   harassment c,tesigned to coerce Ms. Decker into leaving her employment.

17. At the time of her Basic training, Jill Decker was 63 years old.


                                          2
        Case 2:21-cv-00164-wks Document 1-1 Filed 06/21/21 Page 4 of 4




       18. The Defendant's harassment of Ms. Decker violated the Defendant's own policies
           which required respectful treatment of all employees.


       19. Upon information and belief, the Defendant's harassment was designed to force Jill
           Decker out of her position.


       20. Upon information and belief, the Defendant's refusal to provide Jill Decker with an
           opportunity to retake basic, an opportunity which was afforded to a fellow male
           employee, was denied to her on the basis of gender and age.


       21. The Defendant's breach of Jill Decker's rights constituted a violation of21 V.S.A.
           §495a and resulted in damages to Jill Decker.


       22. Ms. Decker's damages include emotional distress, wage loss, which resulted in the
           reduced pension over the course of her lifetime, and loss of vacation and sick time.


       WHEREFORE, Jill Decker seeks Judgment against Defendant Department of Homeland

Security for breach of her duties to her as an employee and seeks an award compensatory

damages and whatever other relief the Court deems just and equitable.



       Dated this ( l   < day of March 2021 at Burlington, Vermont


                                             McVeigh • 7vSkiff
                                             Attorneys for the P tiff


                                     BY:       l¼
                                             Christopher McVeigh, Esq.
                                             McV eigh Skiff, LLP
                                             P.O. Box 1112
                                             Burlington, VT 05402-1112
                                             (802) 660-2466




                                                3
